



EXHIBIT 10.1                                        


                            
SEPARATION AGREEMENT AND GENERAL RELEASE






Haemonetics Corporation (the “Company”) and David Fusco, and his heirs,
executors,
administrators, personal representatives, agents, successors, and assigns
(collectively referred to throughout this Agreement as “Executive”), agree that:


1.
Last Day of Employment.     Executive's last day of employment with the



Company was November 8, 2016 (“Separation Date”). Executive acknowledges that
the Company has
paid or will pay Executive all accrued wages through that date, including any
accrued unused vacation, and has refunded or will refund any accumulated
contributions to the Company’s Employee Stock Purchase Plan for the current
offering period, where applicable and appropriate as of the Separation Date,
whether or not Executive signs this Agreement. Except as set forth herein or as
otherwise required by law, Executive’s participation in the Company’s 401(k)
plan and other employee benefits programs will cease as of the Separation Date.


2.
Consideration.    If Executive signs this Agreement no later than December 1,



2016 and does not revoke it, the Company agrees to:


a.pay Executive as severance pay $185,850, an amount equal to six (6) months of
Executive’s annual base compensation (“Severance Pay”), subject to the terms
and conditions hereof, including but not limited to Section 14. The Company will
withhold from this Severance Pay taxes and other authorized deductions,
including advances or other amounts due to the Company from Executive. The
Company will pay the Severance Pay over a six (6) month period in approximately
equal bi-weekly installments in accordance with the Company’s regular payroll
practices. The first installment shall be made as





--------------------------------------------------------------------------------





part of the Company’s next regular payroll cycle that is eight (8) days after
the Company has received from Executive a copy of this Agreement signed by
Executive, provided Executive has not revoked this Agreement within the time
allowed to revoke set forth below;


b.if Executive elects continuing group health plan coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”),
continue its present level of contribution to the payment of Executive’s medical
and dental insurance premiums (the “Benefits Continuation”) through the earlier
of (1) April 30, 2017, (2) Executive’s acceptance of employment with another
individual or entity, or (3) Executive’s becoming eligible for medical benefits
under any plan covering a member of his immediate family. Executive agrees that
in the event that either (2) or (3) occurs prior to April 30, 2017, he will
immediately so notify the Company; and
c.not contest any application for unemployment compensation benefits that the
Executive may make, provided that nothing in this Section 2c. shall be construed
to constrain the Company from responding truthfully to any court or government
agency inquiries.
3.
No Consideration Absent Execution of this Agreement. Executive understands

and agrees that Executive would not receive the compensation and benefits set
forth in Section 2 herein (the “Severance Benefits”), except for Executive’s
execution of this Agreement and the fulfillment of
the promises contained herein. Executive acknowledges that the Severance
Benefits are valid and adequate consideration for the Executive’s commitments in
this Agreement.
4.
Equity Treatment. Exhibit A to this Agreement sets forth all stock options with

respect to shares of the Company’s common stock held by the Executive that are
outstanding and the portion thereof vested as of the Separation Date (such
vested portion being the “Vested Awards”). Other
than the Vested Awards, all Company equity awards granted to the Executive prior
to the Separation Date shall lapse and be forfeited as of the Separation Date.
Neither the Company nor any of its subsidiaries shall have any obligation to
issue to the Executive any additional equity awards or any additional shares of





--------------------------------------------------------------------------------





common stock of the Company or any subsidiary. For the avoidance of doubt, (a)
any Company common stock resulting from the Executive’s vested equity awards
that were settled prior to the Separation Date (including any shares held under
the Executive’s brokerage account with Fidelity Stock Plan Services) shall not
be affected by this Section 4, (b) the Executive’s termination of employment
does not constitute a “qualifying retirement” for purposes of any agreement,
plan or arrangement with the Company, including but not limited to stock
options, restricted stock units, market stock units or performance share unit
awards previously granted to the Executive, and (c) any Vested Awards that are
stock option awards shall remain exercisable by the Executive as specified in
the Company’s 2005 Long Term Incentive Compensation Plan and the applicable
option agreement.
5.
General Release, Claims Not Released and Related Provisions.

a.General Release of All Claims. Executive knowingly and voluntarily releases
and forever discharges the Company, its parent corporation, affiliates,
subsidiaries, divisions, predecessors, insurers, successors and assigns, and
their current and former employees, officers, directors, attorneys and agents
thereof, both individually and in their business capacities, and their employee
benefit plans and programs and their administrators and fiduciaries
(collectively referred to throughout the remainder of this Agreement as
“Releasees”), of and from any and all claims, known
and unknown, asserted or unasserted, which the Executive has or may have against
Releasees as of the date of Executive’s execution of this Agreement, including,
but not limited to, any alleged violation of:


▪
Title VII of the Civil Rights Act of 1964;



▪
Sections 1981 through 1988 of Title 42 of the United States Code;

▪
The Employee Retirement Income Security Act of 1974 (as modified below in
Section 5b. and Section 6 with respect to the Company’s 401(k) plan);

▪
The Immigration Reform and Control Act;



▪
The Americans with Disabilities Act of 1990;



▪
The Age Discrimination in Employment Act of 1967;



▪
The Worker Adjustment and Retraining Notification Act;






--------------------------------------------------------------------------------







▪
The Fair Credit Reporting Act;



▪
The Family and Medical Leave Act;



▪
The Equal Pay Act;



▪
The Genetic Information Nondiscrimination Act of 2008;



▪
The Massachusetts Plant Closing Laws, M.G.L. c. 151A, § 71A, as amended;

▪
The Massachusetts Fair Employment Practices Act, M.G.L c. 151B, as amended;

•
The Massachusetts Occupational Safety and Health Laws;

▪
The Massachusetts Equal Rights Act, M.G.L. c. 93, § 102, as amended;



▪
The Massachusetts Equal Pay Act, M.G.L. c. 149, § 105A-C, as amended;



▪
The Massachusetts Maternity Leave Act, M.G.L. c. 149, § 105D, as amended;

▪
Laws relating to unpaid wages or other compensation, including but not limited
to those under The Massachusetts Payment of Wages Law, M.G.L. c. 149, § 148 et
seq., as amended;

▪
The Massachusetts Equal Rights for the Elderly and Disabled Law, M.G.L. c. 93,

§ 103, as amended;


▪
The Massachusetts AIDS Testing Law, M.G.L. c. 111, § 70F, as amended;



▪
The Massachusetts Civil Rights Act, M.G.L. c. 12, 11H & I, as amended;



▪
The Massachusetts Privacy Law, M.G.L. c. 214, § 1B, as amended;



▪
The Massachusetts Sexual Harassment Statute, M.G.L. c. 214, § 1C, as amended;



▪
The Massachusetts Consumer Protection Act, M.G.L. c. 93A, as amended;

▪
The Massachusetts Small Necessities Leave Act, M.G.L. c. 149, § 52D, as amended;

▪
any other federal, state or local law, rule, regulation, or ordinance;



▪
any public policy, contract, tort, or common law; or

▪
any basis for recovering costs, fees, or other expenses including attorneys'
fees






--------------------------------------------------------------------------------





incurred in these matters.




b.
Claims Not Released. Executive is not waiving any rights he may have to:

(a) his own vested accrued employee benefits under the Company’s health,
welfare, or retirement benefit plans (including the Company’s 401(k) plan) as of
the date of Executive’s execution of this Agreement, including any rights to
continue group health plan coverage under COBRA; (b) benefits and/or the right
to seek benefits under applicable workers’ compensation and/or unemployment
compensation statutes; (c) pursue claims which by law cannot be waived by
signing this Agreement; (d) enforce this Agreement; or (e) challenge the
validity of this Agreement.
c.Governmental Agencies. Nothing in this Agreement prohibits or prevents
Executive from communicating with or filing a charge with or participating,
testifying, or assisting in any investigation, hearing, or other proceeding
before any federal, state, or local government agency. However, to the maximum
extent permitted by law, Executive agrees that if such an administrative claim
is made, Executive shall not be entitled to recover any individual monetary
relief or other individual remedies.
d.Collective/Class Action Waiver. If any claim is not subject to release, to the
extent permitted by law, Executive waives any right or ability to be a class or
collective action representative or to otherwise participate in any putative or
certified class, collective or multi-party action or proceeding based on such a
claim in which the Company or any other Releasee identified in this Agreement is
a party.
6.
Acknowledgments and Affirmations. Executive affirms that Executive has not

filed, caused to be filed, or presently is a party to any claim against the
Company. Executive also affirms that Executive has reported all hours worked as
of the date Executive signs this Agreement and has been paid and/or has received
all compensation, wages, bonuses, commissions, and/or benefits which are due and
payable as of the date Executive signs this Agreement (except for the Severance
Benefits, his COBRA rights, his accrued and vested benefits under the Company’s
401(k) plan, and his Vested Awards). Executive





--------------------------------------------------------------------------------





affirms that Executive has been granted any leave to which Executive was
entitled under the Family and Medical Leave Act or related state or local leave
or disability accommodation laws.
Executive further affirms that Executive has no known workplace injuries or
occupational diseases that have not been reported to the Company in writing or
adjudicated. Executive also affirms that Executive has not divulged any
proprietary or confidential information of the Company and will continue to
maintain the confidentiality of such information consistent with the Company’s
policies and Executive’s agreement(s) with the Company and/or common law.
Executive further affirms that Executive has not been retaliated against for
reporting any allegations of wrongdoing or potential violations of law, rule or
regulation by the Company or its officers, including any allegations of
corporate fraud, and that he has previously advised the Company in writing of
any actual or perceived wrongdoing or potential violations of law, rule or
regulation by the Company or its officers. Executive affirms that all of the
Company’s decisions regarding Executive's pay and benefits through the date of
Executive's execution of this Agreement were not discriminatory based on age,
disability, race, color, sex, religion, national origin or any other
classification protected by law.
7.
Waiver of ADEA Claims.    Executive agrees that by signing this Agreement,

Executive waives any claims he may have under the Age Discrimination in
Employment Act of 1967 (the “ADEA”). Executive agrees this waiver is knowing and
voluntary. Executive and the Company
agree this waiver does not apply to ADEA claims or rights that might arise after
Executive signs this Agreement. Executive also agrees that this Agreement
advises Executive in writing that:


▪
Executive should consult with an attorney before signing this Agreement;

▪
Executive has up to 21 calendar days to consider whether to sign this Agreement,

starting from the date Executive receives this Agreement;
▪
Executive has 7 days after signing this Agreement to revoke it;



▪
If Executive revokes or breaches this Agreement, Executive will not receive the
Severance Benefits; and






--------------------------------------------------------------------------------





▪
This Agreement does not prevent Executive from later challenging the validity of
the Agreement or from filing a charge with any government agency.

8.
Professional Transition. The Executive agrees to cooperate with and assist the

Company in a responsible, positive and professional manner with respect to the
transition of his employment duties and responsibilities. The Executive
acknowledges that the Company’s obligations under this Agreement are expressly
contingent on such cooperation and assistance, and on the Executive dealing with
any issues relating to his employment with or separation from the Company in a
similarly responsible, positive and professional manner. In this regard, the
Executive further agrees not to return to the Company’s offices, or to
communicate with Company employees, investors, lenders, customers, or other
third parties concerning the Company or his employment with or separation from
the Company, without the prior written approval of the CEO; provided that the
Executive may state that he resigned from the Company in order to pursue other
opportunities in the course of any communications that he did not initiate.
9.
Compliance with Non-Competition Agreement; Confidential Information.

a.The Executive agrees that the terms of the Proprietary Information and
Non-Competition Agreement which he and the Company entered into on or about July
7, 2015 (the “Non-Competition Agreement”) are incorporated herein by reference
and shall remain in full force and effect following the execution of this
Agreement. Executive further reaffirms and agrees that he has at all times
complied with and will continue to comply with all terms in the Non-Competition
Agreement,
including but not limited to the provisions regarding confidential information,
return and non-use of Company documents, and the restrictions on competition and
solicitation.


b.The Executive agrees that he will not at any time, directly or indirectly,
use, disclose or divulge any Confidential Information (as hereinafter defined),
except as requested in writing by the Company, and except to the extent required
by law, subpoena or court order (but only after the Executive has provided the
Company with reasonable notice and opportunity to take action against any
legally required disclosure). As used herein, “Confidential Information” means
all





--------------------------------------------------------------------------------





Proprietary Information (as defined in the Non-Competition Agreement), as well
as all sensitive or confidential information learned by Executive during or in
the course of his employment with the Company regarding Company employees,
practices, business or other affairs; provided, that
Confidential Information shall not include any information that has entered or
enters the public domain through no fault of the Executive.


c.The Executive shall immediately deliver to the Company all materials
(including all soft and hard copies) in the Executive’s possession that contain
or relate to Confidential Information and all other Company documents and
property.


d.This Section shall not prohibit the Executive from engaging in the activities
permitted under Section 5c. above.


10.
Restrictive Covenants.    The Executive acknowledges that (i) the services

performed by the Executive while employed by the Company were of a special,
unique, unusual, extraordinary, and intellectual character, (ii) the provisions
of this Section 10 are reasonable and necessary to protect the Company’s
business, goodwill and Confidential Information; and (iii) the provisions of
this Section 10 shall be in addition to, and not in lieu of, the provisions in
the Executive’s Non-Competition Agreement. The Executive therefore agrees that
for a period of one year after the Separation Date:


a.the Executive will not, directly or indirectly, individually or as a
consultant to, or an employee, officer, director, manager, stockholder, partner,
member, investor, lender or other owner or participant in any business entity,
engage in or assist any other person or entity to engage in any activity that is
in the field of manufacturing or developing blood processing equipment or
disposables, or developing information technology for application in the blood
collection or blood processing fields, anywhere in the United States or anywhere
else in the world where the Company does business or planned to do business
during the Executive’s employment;


b.the Executive will not, directly or indirectly, (i) solicit, divert or take
away,





--------------------------------------------------------------------------------





or attempt to solicit, divert or take away, the business or relationship of the
Company with any of its customers, clients, distributors, dealers, referral
sources, business partners, suppliers, vendors, service providers, consultants,
lenders, investors, landlords, licensors or attorneys or any other person or
entity with whom the Company does business (collectively, “Business Partners”),
or (ii) otherwise
interfere with the Company’s business relationship with any of its Business
Partners;


c.the Executive will not, directly or indirectly, solicit, recruit, hire or
engage, or otherwise interfere with the business relationship of the Company
with, any current or former employee of or consultant to the Company, other than
any person who ceased to be employed or engaged by the Company for a period of
at least twelve (12) months; and


d.During the one year period following the Separation Date, Executive will give
notice to the Company of each new business activity Executive plans to
undertake, at least (10) business days after beginning any such activity. The
notice shall state the name and address of the
person, corporation, association or other entity or organization (each, an
“Entity”) for whom such
activity is undertaken and the nature of Executive’s business relationship or
position with the Entity. Executive further agrees to provide the Company with
other pertinent information concerning such business activity as the Company may
reasonably request in order to determine Executive’s continued compliance with
his obligations under this Agreement. Executive consents to notification by the
Company to the Executive’s new employer or its agents regarding the Executive’s
rights and obligations under this Agreement or any other agreement or
understanding with the Company; and
e.the Executive will not, directly or indirectly, assist any person or entity in
performing any activity prohibited by Sections 10a., 10b., or 10c.


11.
Non-Disparagement. At all times on and after the Separation Date, the

Executive will not, directly or indirectly, make any disparaging statements,
written or oral, nor take any actions or engage in any conduct that is harmful
to or could reasonably be expected to have an adverse





--------------------------------------------------------------------------------





effect on the Company, its Board of Directors or any of its employees or any of
its stockholders, investors, lenders, affiliates, managers, members, partners,
agents, attorneys or representatives. This Section shall not prohibit the
Executive from engaging in the activities permitted under Section 5c. above.


12.
Litigation Cooperation. The Executive agrees to cooperate fully with the

Company in the defense or prosecution of any claims, regulatory proceedings or
action which already have been brought or which may be brought in the future
against or on behalf of the Company or any of its directors, officers,
employees, or agents which relate to events or occurrences that transpired
during his employment with the Company. The Executive’s full cooperation in
connection with such claims or actions shall include, without implication of
limitation, being available to meet with counsel to prepare
for discovery or trial and to testify truthfully as a witness when reasonably
requested by the Company at reasonable times designated in good faith by the
Company. The Executive agrees that he will not voluntarily disclose any
information to any person or party that is adverse to the Company and he will
maintain the confidences and privileges of the Company.


13.
Return of Property. Executive affirms that Executive has returned all of the

Company’s property, documents, or any Confidential Information in Executive’s
possession or control. Executive also affirms that Executive is in possession of
all of Executive’s property that Executive had at Company’s premises and that
the Company is not in possession of any of Executive’s property.


14.
Effect of Breach.    The Executive recognizes and agrees that the Severance

Benefits are being provided in consideration for the Executive’s full and
complete compliance with covenants and provisions of this Agreement.
Accordingly, the Executive agrees that if he violates this Agreement, including
but not limited to Sections 8 through 13, the Company may, in addition to its
right to seek equitable relief, (i) immediately terminate payment of further
Severance Benefits owed to Executive hereunder, and (ii) recover the full value
of any previously paid or provided Severance Benefits. Executive acknowledges
that a breach of any of the covenants continued in Sections 8 through 13 of this
Agreement could result in irreparable injury to the Company for which there
might be no adequate remedy at law, and





--------------------------------------------------------------------------------





that, in the event of such a breach or threat thereof, the Company shall be
entitled to seek a temporary restraining order and/or preliminary injunction and
a permanent injunction restraining Executive from engaging in any activities
prohibited by Sections 8 through 13 herein or such other equitable relief as may
be required to enforce specifically any covenants of Sections 8 through 13. In
the event of such a breach, the Company shall be entitled to recover from
Executive all reasonable attorneys’ fees and costs incurred by it in connection
with such breach. Any event of a breach by the Executive will not affect the
release set forth in Section 5 above or the Executive’s continuing obligations
under this Agreement.


15.
Tax Withholding; Section 409A.

a.All payments made by the Company to Executive or the Executive’s dependents,
beneficiaries or estate will be subject to the withholding of such amounts
relating to tax and/or other payroll deductions as may be required by law.
b.The parties intend that the benefits and payments provided under this
Agreement shall be exempt from, or comply with, the requirements of Section 409A
of the Internal Revenue Code (the “Code”). Notwithstanding the foregoing, the
Company shall in no event be
obligated to indemnify the Executive for any taxes or interest that may be
assessed by the Internal Revenue Service pursuant to Section 409A of the Code.
Each payment or installment under this Agreement is intended to be a separate
payment for purposes of Section 409A.


16.
Governing Law and Interpretation.    This Agreement shall be governed and

conformed in accordance with the laws of the Commonwealth of Massachusetts
without regard to its conflict of laws provision. In the event of a breach of
any provision of this Agreement, either party may institute an action
specifically to enforce any term or terms of this Agreement and/or to seek any
damages for breach. Should any provision of this Agreement be declared illegal
or unenforceable by any court of competent jurisdiction and cannot be modified
to be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect.





--------------------------------------------------------------------------------





17.
Nonadmission of Wrongdoing. The parties agree that neither this Agreement

nor the furnishing of the consideration for this Agreement shall be deemed or
construed at any time for any purpose as an admission by Releasees of wrongdoing
or evidence of any liability or unlawful conduct of any kind.
18.
Amendment. This Agreement may not be modified, altered or changed except in



writing and signed by both parties wherein specific reference is made to this
Agreement.


19.
Entire Agreement. This Agreement and General Release (including its Exhibits)

is the entire agreement between Executive and the Company regarding his
termination of employment with the Company, and, with the exception of the
Non-Competition Agreement, which remains in full force and effect, supersedes
and replaces any other agreements, including the Executive Severance Agreement
effective January 13, 2016, the Employment Agreement effective as of March 1,
2016 and the Change-in-Control Agreement dated October 2, 2015. Executive
acknowledges that Executive has not relied on any representations, promises, or
agreements of any kind made to Executive in connection with Executive’s decision
to accept this Agreement and General Release, except for those set forth in this
Agreement and General Release.


20.
Assignment. The provisions of this Agreement shall be binding upon, and shall

inure to the benefit of, Executive and Executive’s executors, administrators,
legal representatives, personal representatives and assigns and the Company and
its successors and assigns.


21.
Agreement is Authorized. The Company affirms that this Agreement has been



duly authorized by all necessary parties.


22.
Counterparts. This Agreement may be executed in counterparts, each of which



will be deemed an original, but all of which together will constitute one and
the same instrument.
EXECUTIVE IS ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
CONSIDER THIS AGREEMENT AND GENERAL RELEASE IN WHICH YOU WAIVE IMPORTANT RIGHTS,
INCLUDING THOSE UNDER THE AGE





--------------------------------------------------------------------------------





DISCRIMINATION IN EMPLOYMENT ACT OF 1967. EXECUTIVE ALSO IS ADVISED TO CONSULT
WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT AND GENERAL RELEASE CONCERNING
THE RIGHTS BEING WAIVED AS WELL AS ALL OTHER TERMS OF THIS AGREEMENT AND GENERAL
RELEASE.
THE SIGNED AGREEMENT MUST BE RETURNED TO: SANDRA JESSE, EXECUTIVE VICE
PRESIDENT, CHIEF LEGAL OFFICER, HAEMONETICS, CORP., 400 WOOD ROAD, BRAINTREE MA,
02184
EXECUTIVE MAY REVOKE THIS AGREEMENT AND GENERAL RELEASE FOR A PERIOD OF SEVEN
(7) CALENDAR DAYS FOLLOWING THE DAY EXECUTIVE SIGNS THIS AGREEMENT. ANY
REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, AND STATE, "I
HEREBY REVOKE MY ACCEPTANCE OF OUR AGREEMENT AND GENERAL RELEASE." THE
REVOCATION MUST BE PERSONALLY DELIVERED OR MAILED TO SANDRA JESSE, EXECUTIVE
VICE PRESIDENT, CHIEF LEGAL OFFICER, AT HAEMONETICS CORP., 400 WOOD ROAD,
BRAINTREE, MA, IF MAILED IT MUST BE POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS
AFTER EXECUTIVE SIGNS THIS AGREEMENT. EXECUTIVE AGREES THAT ANY MODIFICATIONS,
MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT AND GENERAL RELEASE DO NOT RESTART
OR AFFECT IN ANY MANNER THE ORIGINAL UP TO TWENTY-ONE (21) CALENDAR DAY
CONSIDERATION PERIOD.
EXECUTIVE VOLUNTARILY, FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS
INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE
ALL CLAIMS, INCLUDING ADEA CLAIMS, EXECUTIVE HAS OR MIGHT HAVE AGAINST THE
COMPANY AND ANY RELATED PERSONS OR ENTITIES.




[Signature page follows]





--------------------------------------------------------------------------------





The parties knowingly and voluntarily sign this Agreement and General Release as
of the date(s) set forth below:


David Fusco
 
Haemonetics Corporation
 
 
 
 
 
/s/ David Fusco
 
/s/ Mary Jane Williams
 
 
 
By: Mary Jane Williams
 
 
 
Title: Vice President, Global Total Rewards
 
 
 
 
 
Date: November 15, 2016
 
Date: November 15, 2016


 














--------------------------------------------------------------------------------

















Exhibit A


Grant Date
Award Type
Exercise Price per Share
Total Number of Shares Subject to Award
Number of Shares Vested
7/21/15
Stock Option
$39.19
27,404
6,851
10/20/15
Stock Option
$31.97
12,030
3,007






